Citation Nr: 0613192	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  00-06 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for low back 
disability, evaluated as 40 percent disabling from April 28, 
2000, and 20 percent disabling prior to that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which increased the rating 
for the veteran's low back disability from noncompensable to 
10 percent.  The Board notes that in the August 2000 
supplemental statement of the case, the RO increased the 
rating from 10 percent to 20 percent, effective July 20, 
1998, and also increased the rating from 20 percent to 40 
percent, effective April 28, 2000; however, this did not 
satisfy the veteran's appeal

In July 2000, a hearing before a local hearing officer was 
held at the RO.  A transcript of that hearing is of record.

When the case was last before the Board in October 2004, it 
was remanded for additional development.


FINDINGS OF FACT

1.  For the period prior to April 28, 2000, the veteran's low 
back disability was manifested by lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; there was no 
diagnosis of intervertebral disc syndrome or significant 
neurological impairment of either lower extremity, and the 
limitation of motion of the veteran's lumbosacral spine did 
not more nearly approximate severe than moderate.

2.  For the period beginning April 28, 2000, the veteran's 
low back disability has been manifested by not more than 
severe limitation of motion and severe lumbosacral strain; 
neither ankylosis of the lumbar spine nor significant 
neurological impairment of either lower extremity 
attributable to the low back disability has been present; and 
the disability has not been productive of incapacitating 
episodes requiring bedrest prescribed by a physician.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected low back disability for the 
period prior to April 28, 2000, or for a rating in excess of 
40 percent beginning on that date have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243, § 4.124a, Diagnostic 
Code 8520 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that through the 
statement of the case, supplemental statements of the case, 
letters dated in November 2003 and June 2004 from the RO, and 
a November 2004 letter from the Appeals Management Center, 
the veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide notice with respect to this element of 
the claim was no more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in November 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the claim would have been different 
had complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

VA examination report dated in August 1998 notes that the 
veteran takes aspirin as needed for his back pain.  He 
complained of stiffness of the back in the mornings.  The 
veteran does not use any crutches, brace, or a cane.  The 
examiner noted that there is no impact on the veteran's 
employment because he works a sedentary job.  Physical exam 
revealed forward bending of the lumbosacral spine to 95 
degrees, backward extension to 30 degrees, left lateral 
flexion to 40 degrees, and right lateral flexion to 36 
degrees.  There was pain at the end stage of forward bending.  
The examiner was unable to quantify additional limitation of 
motion due to pain, fatigue, and weakness.  Mild muscle spasm 
was present.  There was no weakness or tenderness at L4, L5, 
or S1.  Straight leg raising test was negative.  The veteran 
had mild lumbar lordosis.  No neurological abnormalities were 
found.  X-ray studies of the spine showed mild detro-
scoliosis of the lumbosacral spine and mild disc space 
narrowing at L5-S1.  The diagnoses were chronic low back 
pain, obesity, lumbar strain, and mild disc disorder at L5-
S1.  

A May 1999 VA outpatient note states that the veteran 
complained of low back pain without radiation.  He had no 
numbness, no tingling, no weakness, and no buckling of the 
knees.  Imaging studies revealed normal lumbar spine except 
for mild scoliosis.  Physical exam revealed pain on extension 
but normal range of motion.  Straight leg raising was 
negative and deep tendon reflexes were symmetrical.  Sensory 
exam was normal.  The veteran was tender to palpation on the 
right at L4-5.  Muscle strength of the lower extremities was 
5/5, bilaterally.

In a letter dated April 28, 2000, the veteran's private 
physician, J.S. Kaplan, M.D., reported that the veteran had 
lumbar spasm.  Forward bending was approximately 15-20 
degrees, and lateral bending was 10 degrees to the right and 
15 degrees to the left.  There was tenderness along the area 
of the facet joints bilaterally and there was tenderness in 
the sacral notch bilaterally.  There was marked muscular 
spasm throughout.  Straight leg raising yielded back pain at 
70 degrees on the right and 90 degrees on the left.  Reflexes 
were intact.  Lumbar extension was markedly limited at 
approximately five degrees with back and buttock pain.  X-ray 
studies of the lumbosacral spine showed diffuse irregularity 
of the facet joints bilaterally, especially L4-5 and S1 with 
osteoarthritic changes and narrowing and irregularity of the 
articular surfaces.  The diagnosis was lumbosacral strain 
with marked limitation of motion and lumbosacral arthropathy.  

A March 2003 VA rehabilitation consult report notes the 
veteran's complaints of back pain which three months 
previously began to cause numbness in his legs and occasional 
shooting pain from his back down his legs.  The veteran 
reported occasional bladder incontinence for which he was 
reportedly taking medication.  He also reported rare 
instances of bowel incontinence.  Lumbar spine CT scan showed 
moderate to severe degenerative osteoarthropathy of the 
posterior elements at L4-5.  Exam revealed some focal 
tenderness along the lumbosacral spine, exacerbated by 
flexion and relieved by extension.  Edema was present in the 
lower extremities.  Sensory exam revealed decreased sensation 
to light touch and pin prick sensation along the lateral 
aspect of the left leg.  Position sense was intact 
bilaterally.  Deep tendon reflexes were absent at the patella 
and ankle.  Straight leg raising test was negative 
bilaterally.  The pertinent impressions were osteoarthritis 
of the lumbosacral spine with probable radiculopathy and 
peripheral neuropathy due to diabetes mellitus.  

A May 2003 VA physical therapy initial evaluation note states 
that thoracolumbar range of motion testing revealed forward 
bending to be 75 percent of full range of motion.  Extension 
was 50 percent of full range.  Right side bending was 60 
percent of full range of motion and left side bending was 75 
percent of full range of motion.  Right and left rotation 
were 10 and 25 percent of full range of motion, respectively.  
The veteran experienced pain with all ranges of motion.  
There was mild to moderate diffuse tenderness on palpation of 
the thoracolumbar region, particularly in the lumbar spinal 
process and posterior superior iliac spine.  

A September 2003 VA progress note states that on exam the 
veteran's lumbar spine showed flexion to the lower calf and 
extension to 20 degrees.  Strength of the lower extremities 
was 5/5 bilaterally.  Patellar reflexes were 1/4 and Achilles 
reflexes were absent.  Sensory exam was normal.  

A November 2003 VA exam report notes the veteran's complaint 
of chronic low back pain with radiation to both lower 
extremities.  The veteran described the feeling as being like 
"pins and needles" and numbness.  The veteran uses a 
straight cane.  He can walk one block.  Physical exam 
revealed forward flexion of the lumbosacral spine of 40 
degrees (with pain at 40 degrees).  Extension was 20 degrees; 
pain began at 15 degrees.  The veteran was noted to be 
additionally limited by pain and lack of endurance.  There 
was tenderness at the lumbosacral paraspinals.  Neurological 
exam revealed decreased sensation on the left at L5.  Motor 
skills were within normal limits.  CT scan of the lumbosacral 
spine in February 2003 showed moderate to severe degenerative 
osteoarthropathy at L4-5.  The diagnosis was degenerative 
disc disease/degenerative joint disease at L4-5 with 
radiculopathy.  

The report of a June 2005 VA examination notes that the 
claims folder was reviewed.  The veteran was noted to be able 
to ambulate without his straight cane up to one and one half 
blocks before pain sets in.  The veteran stated that the pain 
radiates into his bilateral lower extremities and his feet 
feel numb at times.  He does use his cane at times.  Range of 
motion testing revealed forward flexion to 70 degrees, where 
pain set in.  Extension was to 15 degrees (where pain began).  
Bilateral lateral flexion and bilateral lateral rotation were 
normal bilaterally, but somewhat painful at end ranges of 
motion.  Ranges of motion were the same with repetitive 
movement.  The veteran was noted to be limited equally by 
pain and lack of endurance.  There was tenderness at the 
bilateral lumbosacral paraspinals.  There was guarding.  
Sensory exam revealed decreased sensation in stocking 
distribution, left more than right, but the examiner 
explained parenthetically that this is due to the veteran's 
diabetes.  Motor strength was 5/5 throughout the lower 
extremities.  Reflexes were symmetrical.  It was noted that 
the veteran did not experience incapacitating episodes.  X-
ray studies showed mild degenerative disc disease and 
degenerative joint disease.  The examiner opined that the 
veteran's pain was moderate.  The examiner further stated 
that there was no muscle spasm on forward bending, no loss of 
lateral spine motion, unilateral, in standing position, no 
listing of the whole spine to the opposite side or other 
abnormality of spinal contour, no positive Goldthwaite's 
sign, and no abnormal mobility or forced motion.  There was 
no guarding.  Excess fatigability was attributed to obesity.  
No flare ups were described.  The lumbosacral spine was not 
ankylosed.  The examiner opined that any neuropathy is due to 
diabetes.  The examiner also stated that there was no 
evidence of nerve root impingement.  In addition, there was 
no evidence of episodes of acute signs and symptoms of 
intervertebral disc syndrome.  Finally, the examiner opined 
that because the veteran's job is a sedentary one, his low 
back disability has no impact on his ability to work.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
4 weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2005).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the criteria in effect throughout the period of this 
claim, complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

Analysis

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating disabilities of the 
spine.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date.  

For the period prior to April 28, 2000, the veteran's low 
back disability was rated as 20 percent disabling under 
Diagnostic Code 5295.  Although the report of the August 1998 
VA exam notes the presence of muscle spasm and mild disc 
space narrowing at L5-S1, a higher rating of 40 percent is 
not warranted under this code because the medical evidence 
for this period does not show listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or abnormal mobility 
on forced motion.  It is clear that the manifestations of the 
disability did not more nearly approximate the severe 
lumbosacral strain required for a 40 percent rating under 
Diagnostic Code 5295.

A higher rating under the former criteria for evaluating 
limitation of motion of the spine is also not warranted.  The 
medical evidence for this time period does not document more 
than moderate limitation of motion of the lumbar spine.  In 
fact, the Board notes that the medical evidence reveals that 
the veteran had nearly full range of motion of his 
lumbosacral spine.  Specifically, the August 1998 VA exam 
report notes forward flexion of the lumbosacral spine to 95 
degrees and extension to 30 degrees, with pain at the end 
ranges of motion.  Although the examiner was unable to 
quantify additional limitation of motion due to pain, fatigue 
and weakness, there is absolutely no evidence sufficient to 
establish that the limitation of motion more nearly 
approximated severe than moderate..  

The Board has considered whether there is any other 
appropriate basis for granting a higher rating for this time 
period but has found none.  In particular, the Board notes 
that the medical evidence for this time period does not 
contain a diagnosis of intervertebral disc syndrome, nor does 
it demonstrate the presence of neurological impairment of 
either lower extremity, so a higher rating based upon 
intervertebral disc syndrome is not appropriate and a 
separate compensable evaluation on the basis of neurological 
impairment is not warranted.

For the period beginning April 28, 2000, the veteran's low 
back disability has been rated as 40 percent disabling under 
Diagnostic Code 5295.  This is the maximum evaluation 
authorized under Diagnostic Code 5295.

With respect to whether the veteran is entitled to a higher 
rating for limitation of motion of the lumbosacral spine, the 
Board notes that 40 percent is the maximum evaluation under 
the former or current criteria for limitation of motion.  
Although an evaluation in excess of 40 percent is authorized 
for unfavorable ankylosis, the medical evidence consistently 
shows that the veteran retains useful motion of his 
lumbosacral spine.  

The veteran was first diagnosed with intervertebral disc 
syndrome at the November 2003 VA examination.  The veteran 
has not alleged that he experiences any incapacitating 
episodes of intervertebral disc syndrome requiring bed rest 
nor is there any evidence of any incapacitating episode of 
intervertebral disc syndrome.  The veteran works a sedentary 
job and there is a medical opinion of record that the low 
back disability does not interfere with the veteran's 
employment.  Although there is a diagnosis of radiculopathy 
in the November 2003 VA examination, as well as isolated 
references to "probable radiculopathy" in the VA progress 
notes, and the veteran has reported back pain radiating into 
his lower extremities, reflexes have repeatedly been normal, 
no atrophy has been noted, muscle strength has been full, and 
the most recent VA examiner (who also conducted the November 
2003 exam and diagnosed of radiculopathy at that time) 
attributes any neuropathy of the lower extremities to the 
veteran's diabetes.  Therefore, the veteran is not entitled 
to a separate, compensable rating for neurological impairment 
in either lower extremity.  

The Board has considered whether there is any other 
appropriate basis for granting a higher rating for this time 
period but has found none.  


ORDER

Entitlement to an increased evaluation for low back 
disability is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


